*330At trial, defense counsel sought to impeach the credibility of the complaining witness by eliciting his drug activity and immigration status. Several questions concerning the former were allowed, but the questioning concerning the latter was promptly curtailed. Defendant argues that he was prejudiced by the limitations imposed on these lines of inquiry. We disagree. The scope of cross-examination rests in the trial court’s discretion, which is reviewed on appeal only for plain abuse (People v Sorge, 301 NY 198). Concerning the complainant’s drug activity, defendant did not show a sufficient factual basis to permit the inquiry to go further than was allowed by the court. Concerning the complainant’s immigration status, the issue has not been properly preserved, and we decline to reach it. In any event, the evidence of guilt was overwhelming, making any error harmless. Concur—Kupferman, J. P., Milonas, Asch, Wallach and Rubin, JJ.